Citation Nr: 0723200	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  99-13 872A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.







ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1972 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in December 2003, of 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a decision, promulgated in November 2005, the Board denied 
the claim for a total disability rating for compensation 
based on individual unemployability.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2006, the parties, 
the veteran, who was then represented by counsel, and the 
Secretary of VA filed a Joint Motion to remand the Board's 
decision. 

In an order, dated in November 2006, the Court granted the 
Joint Motion and vacated and remanded the matter for 
compliance with the instructions in the Joint Motion.  

Copies of the Joint Motion and Court's Order are in the 
claims file.

In the Joint Motion, the parties agreed that VA should make a 
further request to obtain records of the Social Security 
Administration.  For this reason, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


REMAND

In compliance with the Court's Order, the appeal is REMANDED 
for the following action:

1. Request records from the Social 
Security Administration.  If after 
continued efforts to obtain the records 
it is reasonably certain that the records 
do not exist or further efforts to obtain 
them would be futile, notify the veteran 
of the fact in accordance with 38 C.F.R. 
§ 3.159(e). 

2. After the above action, if additional 
evidence is received, adjudicate the 
claim.  If the determination remains 
adverse, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


